Birdsong, Judge.
Tolbert Legran Finney was convicted of burglary and sentenced to 9-1/2 years, 2-1/2 to serve and 7 on probation. Upon release from confinement, Finney committed three violations of the terms of his probation by (1) failing to notify his probation officer of a move or his new address, (2) violated the law of a public agency by being drunk in public, and (3) by drinking intoxicants. The trial court vacated three years of the remainder of Finney’s term of probation, ordering his confinement followed by further probation. His appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law which he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that the point raised (cruel and unusual punishment), *298though persuasively presented, has no merit nor does our independent examination disclose any errors of substance. Appellant has offered no objection to this motion, nor additional argument. Therefore, this court having already granted the motion to withdraw, we now affirm the conviction (see Snell v. State, 246 Ga. 648 (272 SE2d 348)). We are satisfied that the evidence adduced at trial was sufficient to enable any rational trier of fact to find guilt of the crime charged beyond reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).
Decided October 4, 1983.
C. Deen Strickland, District Attorney, Harry D. Dixon, Jr., Richard E. Curry, Assistant District Attorneys, for appellee.

Judgment affirmed.


Shulman, C. J., and McMurray, P. J., concur.